                            ROTHMAN, SCHNEIDER, SOLOWAY & STERN,              LLP
                                              Attorneys at Law
                                        100 Lafayette Street, Suite 501
                                           New York, NY 10013

FRANKLIN   A.   ROTI-IMAN                                                           Tel: (212) 571 -5500
JEREMY SCHNEIDER                                                                    Fax: (212) 571-5507
ROBERT   A.   SOLOWAY
DAVID STERN


RACHEL PERILLO
                                                                     December 5, 2019

 BY ECF
 Hon. Sidney Stein
 United States District Court
 Southern District of New York
 500 Pearl Street                                                                                      FILED ·
 New York, New York 10007

                               Re:   USA v. Jerome Ortiz
                                     13 Cr 836 (SHS)

 Dear Judge Stein:
                                                         MEMO ENOORSED
      Without objection from the government, by AUSA Joshua
 Naftalis, I write seeking a one week extension of the due date
 for the defense sentencing submission in this matter. Presently,
 Mr. Ortiz's sentencing is scheduled for January 7, 20 2 0, with
 the defense submission due December 9, 2019, and the government
 submission due December 23, 2019.

     I respectfully seek a one week extension of the defense
submission deadline to December 16, 20 19 b ecause I am still ,
awaiting etters ana documents from the defendant's family,
which are necessary for sentencing. My office has conferred with
AUSA Naftal i s who consents to defense counsel's request, and
further indicates the government will file its submission by its
current deadline of December 23. For these reasons, neither
party seeks to postpone the presently scheduled sentencing date
of January 7, 2020.




 cc:          Joshua Naftalis
              Assistant United States Attorney
